Opinion issued June 10, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00420–CV




LUIS G. CHACON D/B/A CDA TITLE, Appellant

V.

CHASE MANHATTAN BANK, Appellee




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 804969




MEMORANDUM OPINIONAppellant Luis G. Chacon d/b/a CDA Title has neither established indigence,
nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless indigent), 20.1 (listing requirements for establishing indigence); see
also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004)
(listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of
appeals).  After being notified that this appeal was subject to dismissal, appellant Luis
G. Chacon d/b/a CDA Title did not adequately respond.  See Tex. R. App. P. 5
(allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Taft, Nuchia, and Higley.